DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Restriction
Applicant's election without traverse of claims 1-4, 6-11, 13-18, and 20 in the reply filed on 21 June 2022 is acknowledged. Claims 5, 12, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 April 2020 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is hereby considered.


Claim Objections
Claims 6, 13, and 20 are objected to because of the following informalities: 
	In claim 6, line 2, “through the cavity” should be changed to --therethrough--.
	In claim 6, line 2, --respective-- should be added before “tension-torsion”.
	In claim 13, line 2, “through the cavity” should be changed to --therethrough--.
	In claim 13, line 2, --respective-- should be added before “tension-torsion”.
In claim 20, line 2, “through the cavity” should be changed to --therethrough--.
	In claim 20, line 2, --respective-- should be added before “tension-torsion”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
There are no limitations deemed to invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 9, the limitation recited as “adapted to receive a portion of a rotor mast of the aircraft for coaxial rotation therewith about a mast axis” renders the claim indefinite. According to MPEP 2173.04, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. In this instance, the instant claim language is deemed to refer to the embodiment of Figures 6-7 in which the retention device 155 is a separate element from the rotor mast - since the instant claim is directed towards a retention device, and the instant limitation amounts to a positive recitation of “rotor mast”, which is outside the scope of “retention device” as disclosed, the scope of the claim is unclear. In order to overcome this rejection, the Office recommends deleting “for coaxial rotation therewith about a mast axis”.

In claim 10, the limitation recited as “the body is adapted to create an interference fit with the rotor mast of the aircraft with the rotor mast received in the aperture” renders the claim indefinite. According to MPEP 2173.04, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. In this instance, the instant claim language is deemed to refer to the embodiment of Figures 6-7 in which the retention device 155 is a separate element from the rotor mast - since the instant claim is directed towards a retention device, and the instant limitation amounts to a positive recitation of “rotor mast”, which is outside the scope of “retention device” as disclosed, the scope of the claim is unclear. In order to overcome this rejection, the Office recommends cancelling this claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4, 6-9, 11, 13-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Darrow, Jr. et al. (US 2018/0148166 - hereafter referred to as Darrow; see IDS submission) in view of Hunter et al. (US 5,645,400 - hereafter referred to as Hunter).

In reference to claim 1
Darrow discloses:
A ducted rotor for an aircraft, the rotor comprising:
a plurality of blades (40);
a retention component (i.e., hub 41) that comprises an array of cavities (i.e., the cavities occupied by straps 20);
a plurality of tension-torsion straps (20), each tension-torsion strap coupling (see par. [0034]) one of the blades to one of the cavities.

It is noted that the recitation “ducted” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The recitation of “ducted” does not limit any of the claimed elements of the body of the claim and the claimed elements are disclosed as being distinct from any duct.

Darrow does not disclose:
the cavities are configured to orient the tension-torsion straps so that a central plane of each tension-torsion strap is inclined relative to a blade plane of rotation defined by the plurality of blades.

Hunter discloses:
an aircraft rotor comprising a retention component (i.e., the assembly of hub 12 and cuffs 40) comprising a plurality of cavities (see Figure 2c), wherein the cavities are configured to orient the received members (i.e., blade roots) at an angle (theta - Figure 2) relative to a blade plane of rotation (PY - Figure 2) in order to maximize lift generated by the inboard sections of the blades (see col.1:ll.66-67 through col.2:ll.1-2).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Darrow to include configuring the cavities at an angle to the blade plane of rotation, as disclosed by Hunter, for the purpose of maximizing lift generated by at least the inboard sections of the blades.

In reference to claim 2
Darrow in view of Hunter addresses:
The ducted rotor of claim 1, wherein the retention component further comprises:
a body having a plurality of protrusions (i.e., arm parts 415 - Darrow) that extend outward from a central portion (i.e., interior part 414 - Darrow) of the body, each protrusion defining a respective one of the cavities.

In reference to claim 4
Darrow in view of Hunter addresses:
The ducted rotor of claim 2, wherein the central portion of the body comprises a rotor mast (413 - Darrow Figure 5) of the aircraft. 
.
In reference to claim 6
Darrow in view of Hunter addresses:
The ducted rotor of claim 1, wherein each cavity of the retention component is configured to receive a fastener (Darrow - 30) that extends through the cavity for retaining the tension-torsion strap (Darrow - 20) in place within the cavity.

In reference to claim 7
Darrow in view of Hunter, as combined in the rejection of claim 1, addresses:
A rotor blade retention device (Darrow - 41) for use in an aircraft having a plurality of blades (Darrow - 40), the retention device comprising:
an array of cavities (i.e., the cavities occupied by straps 20 - Darrow), each cavity adapted to receive a portion of a tension-torsion strap (Darrow - 20) therein,
wherein each cavity is oriented such that, when the portion of the tension-torsion strap is received therein, a central plane of the tension-torsion strap is inclined (Hunter) relative to a blade plane of rotation defined by the plurality of blades.

In reference to claim 8
Darrow in view of Hunter addresses:
The rotor blade retention device of claim 7, the retention device further comprising:
a body having a plurality of protrusions (i.e., arm parts 415 - Darrow) that extend outward from a central portion (i.e., interior part 414 - Darrow) of the body, each protrusion defining a respective one of the cavities.

In reference to claim 9 (as far as it is clear and definite)
Darrow in view of Hunter addresses:
The rotor blade retention device of claim 8, wherein the central portion of the body defines an aperture (i.e., the hollow interior of portion 413 - Darrow Figure 5) adapted to receive a portion of a rotor mast of the aircraft for coaxial rotation therewith about a mast axis (note: “adapted to receive a portion of a rotor mast” is not considered as limiting the claim to include “a rotor mast”; the identified “aperture” is capable of receiving a “rotor mast”).

In reference to claim 11
Darrow in view of Hunter addresses:
The rotor blade retention device of claim 7, wherein the central portion of the body comprises a rotor mast (413 - Darrow Figure 5) of the aircraft. 

In reference to claim 13
Darrow in view of Hunter addresses:
The rotor blade retention device of claim 7, wherein each cavity is configured to receive a fastener (Darrow - 30) that extends through the cavity for retaining the tension-torsion strap (Darrow - 20) in place within the cavity.

In reference to claim 14
Darrow in view of Hunter, as combined in the rejection of claim 1, addresses:
A rotor blade retention assembly for use in an aircraft having a plurality of blades, the retention assembly comprising:
a plurality of tension-torsion straps (Darrow - 20); and
a retention component (Darrow - 41) that comprises an array of cavities (i.e., the cavities occupied by straps 20 - Darrow), each cavity adapted to receive therein a portion of one of the plurality of tension-torsion straps,
wherein each cavity is oriented such that, when the portion of the tension-torsion strap is received therein, a central plane of the tension-torsion strap is inclined (Hunter) relative to a blade plane of rotation defined by the plurality of blades.

In reference to claim 15
Darrow in view of Hunter addresses:
The rotor blade retention assembly of claim 14, wherein the retention component further comprises:
a body having a plurality of protrusions (i.e., arm parts 415 - Darrow) that extend outward from a central portion (i.e., interior part 414 - Darrow) of the body, each protrusion defining a respective one of the cavities.

In reference to claim 18
Darrow in view of Hunter addresses:
The rotor blade retention assembly of claim 15, wherein the central portion of the body comprises a rotor mast (413 - Darrow Figure 5) of the aircraft. (claim 18)

In reference to claim 20
Darrow in view of Hunter addresses:
The rotor blade retention assembly of claim 14, wherein each cavity of the retention component (Darrow - 41) is configured to receive a fastener (Darrow - 30) that extends through the cavity for retaining the tension-torsion strap (Darrow - 20) in place within the cavity.

Claims 1-4, 6-9, 11, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baskin et al. (US 8,801,378 - hereafter referred to as Baskin) in view of Hunter.

In reference to claim 1
Baskin discloses:
A ducted rotor for an aircraft, the rotor comprising:
a plurality of blades (24);
a retention component (i.e., spindle 16) that comprises an array of cavities (i.e., the cavities occupied by flex beams 18);
a plurality of tension-torsion straps (i.e., flex beams 18), each tension-torsion strap coupling one of the blades to one of the cavities.

It is noted that the recitation “ducted” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The recitation of “ducted” does not limit any of the claimed elements of the body of the claim and the claimed elements are disclosed as being distinct from any duct.

Baskin does not disclose:
wherein the cavities are configured to orient the tension-torsion straps so that a central plane of each tension-torsion strap is inclined relative to a blade plane of rotation defined by the plurality of blades.

Hunter discloses:
an aircraft rotor comprising a retention component (i.e., the assembly of hub 12 and cuffs 40) comprising a plurality of cavities (see Figure 2c), wherein the cavities are configured to orient the received members (i.e., blade roots) at an angle (theta - Figure 2) relative to a blade plane of rotation (PY - Figure 2) in order to maximize lift generated by the inboard sections of the blades (see col.1:ll.66-67 through col.2:ll.1-2).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Baskin to include configuring the cavities at an angle to the blade plane of rotation, as disclosed by Hunter, for the purpose of maximizing lift generated by at least the inboard sections of the blades.

In reference to claim 2
Baskin in view of Hunter addresses:
The ducted rotor of claim 1, wherein the retention component (Baskin - 16) further comprises:
a body having a plurality of protrusions (i.e., spindle arms 416 - Baskin) that extend outward from a central portion (see annotated Baskin Figure 2 below) of the body, each protrusion defining a respective one of the cavities.

    PNG
    media_image1.png
    415
    515
    media_image1.png
    Greyscale


In reference to claim 3
Baskin in view of Hunter addresses:
The ducted rotor of claim 2, wherein the central portion (Baskin) of the body is carried by a rotor mast (34 - Baskin Figure 2) of the ducted rotor for coaxial rotation therewith about a mast axis (20 - Baskin Figure 2).

In reference to claim 4
Baskin in view of Hunter addresses:
The ducted rotor of claim 2, wherein the central portion (Baskin) of the body comprises a rotor mast (34 - Baskin Figure 2)(note: a portion of Baskin shaft 34 is contained within the identified “central portion” and, thus, the identified “central portion” can be considered as comprising Baskin shaft 34) of the aircraft.

In reference to claim 6
Baskin in view of Hunter addresses:
The ducted rotor of claim 1, wherein each cavity of the retention component (Baskin - 16) is configured to receive a fastener (44 - Baskin Figure 2) that extends through the cavity for retaining the tension-torsion strap (Baskin - 18) in place within the cavity.

In reference to claim 7
Baskin in view of Hunter, as combined in the rejection of claim 1, addresses:
A rotor blade retention device (Baskin - 41) for use in an aircraft having a plurality of blades (Baskin - 24), the retention device comprising:
an array of cavities (i.e., the cavities occupied by flex beams 18 - Baskin), each cavity adapted to receive a portion of a tension-torsion strap (Baskin - 18) therein,
wherein each cavity is oriented such that, when the portion of the tension-torsion strap is received therein, a central plane of the tension-torsion strap is inclined (Hunter) relative to a blade plane of rotation defined by the plurality of blades.

In reference to claim 8
Baskin in view of Hunter addresses:
The rotor blade retention device of claim 7, wherein the retention device (Baskin - 16) further comprises:
a body having a plurality of protrusions (i.e., spindle arms 416 - Baskin) that extend outward from a central portion (see annotated Baskin Figure 2 above) of the body, each protrusion defining a respective one of the cavities.

In reference to claim 9 (as far as it is clear and definite)
Baskin in view of Hunter addresses:
The rotor blade retention device of claim 8, wherein the central portion of the body defines an aperture (i.e., the aperture receiving mast 34 - Baskin Figure 2) adapted to receive a portion of a rotor mast (34 - Baskin Figure 2) of the aircraft for coaxial rotation therewith about a mast axis (20 - Baskin Figure 2).

In reference to claim 11
Baskin in view of Hunter addresses:
The rotor blade retention device of claim 8, wherein the central portion (Baskin) of the body comprises a rotor mast (34 - Baskin Figure 2)(note: a portion of Baskin shaft 34 is contained within the identified “central portion” and, thus, the identified “central portion” can be considered as comprising Baskin shaft 34) of the aircraft.

In reference to claim 13
Baskin in view of Hunter addresses:
The rotor blade retention device of claim 7, wherein each cavity is configured to receive a fastener (44 - Baskin Figure 2) that extends through the cavity for retaining the tension-torsion strap (Baskin - 18) in place within the cavity.

In reference to claim 14
Baskin in view of Hunter, as combined in the rejection of claim 1, addresses:
A rotor blade retention assembly for use in an aircraft having a plurality of blades, the retention assembly comprising:
a plurality of tension-torsion straps (Baskin - 18); and
a retention component (Baskin - 16) that comprises an array of cavities (i.e., the cavities occupied by flex beams 18 - Baskin), each cavity adapted to receive therein a portion of one of the plurality of tension-torsion straps,
wherein each cavity is oriented such that, when the portion of the tension-torsion strap is received therein, a central plane of the tension-torsion strap is inclined (Hunter) relative to a blade plane of rotation defined by the plurality of blades.

In reference to claim 15
Baskin in view of Hunter addresses:
The rotor blade retention assembly of claim 14, wherein the retention component (Baskin - 16) further comprises:
a body having a plurality of protrusions (i.e., spindle arms 416 - Baskin) that extend outward from a central portion (see annotated Baskin Figure 2 above) of the body, each protrusion defining (see Baskin Figure 2) a respective one of the cavities.

In reference to claim 16
Baskin in view of Hunter addresses:
The rotor blade retention assembly of claim 15, wherein the central portion (Baskin) of the body defines an aperture (see Baskin Figure 2) adapted to receive a portion of a rotor mast (34 - Baskin Figure 2) of the aircraft for coaxial rotation therewith about a mast axis (20 - Baskin Figure 2).

In reference to claim 18
Baskin in view of Hunter addresses:
The rotor blade retention assembly of claim 15, wherein the central portion (Baskin) of the body comprises a rotor mast (34 - Baskin Figure 2)(note: a portion of Baskin shaft 34 is contained within the identified “central portion” and, thus, the identified “central portion” can be considered as comprising Baskin shaft 34) of the aircraft.

In reference to claim 20
Baskin in view of Hunter addresses:
The rotor blade retention assembly of claim 14, wherein each cavity of the retention component (Baskin - 16) is configured to receive a fastener (44 - Baskin Figure 2) that extends through the cavity for retaining the tension-torsion strap (Baskin - 18) in place within the cavity.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baskin in view of Hunter and Wang et al. (US 9,057,273 - hereafter referred to as Wang).

In reference to claims 10 (as far as it is clear and definite) and 17
Baskin in view of Hunter addresses:
The rotor blade retention device of claim 9, the rotor mast (Baskin - 34) received in the aperture. (claim 10)
The rotor blade retention assembly of claim 16, the rotor mast (Baskin - 34) received in the aperture. (claim 17)

Baskin in view of Hunter does not address:
the body is adapted to create an interference fit with the rotor mast of the aircraft.

Wang discloses:
an aircraft rotor comprising a drive shaft attached to a hub by an interference fit (see col.8:ll.1-4).

It is noted that the identified “body” of Baskin can be considered a hub.


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Baskin in view of Hunter to include an interference fit between the body and the rotor mast, as analogously disclosed by Wang, for the purpose of ensuring a secure connection therebetween.



Citations of Pertinent Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Faure et al. (US 6,216,979) discloses an aircraft rotor comprising a shaft (1) and a hub (2) formed as a single-piece.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745